Citation Nr: 1419054	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the death of the service member in May 1997 was the result of willful misconduct for purposes of entitlement to dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member (hereinafter "the decedent") served on active duty from August 1989 to May 1997.  He died in May 1997.  The appellant, the decedent's former spouse, has filed a claim on behalf of her son - the decedent's surviving child. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an October 2009 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO), which found that the decedent's injuries resulting in his death were not incurred in the line of duty and were due to willful misconduct; as a result he did not have recognized service to establish basic eligibility for the appellant to receive VA death benefits.

In January 2012, the appellant, on behalf of her son, presented testimony before the undersigned.  A transcript of that hearing was prepared and has been included in the claims folder for review.  


FINDINGS OF FACT

1.  The decedent died in May 1997 as the result of motor vehicle accident.  

2.  The evidence of record demonstrates that the decedent's in-service death was not incurred in the line of duty, but rather was incurred as a direct result of an act of willful misconduct due to alcohol intoxication. 
CONCLUSION OF LAW

The decedent's death was the result of willful misconduct, such that the criteria for entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 105(a), 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), (m), (n), 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, it does not appear that a VCAA letter was issued to the appellant.  However, the Board concludes that the appellant was not prejudiced by this, in light of the facts of this case and the evidence of record.  Specifically, the Board notes that there is no dispute that the decedent died from his involvement as a driver in a motor vehicle accident, that his blood alcohol content was 0.23 percent ethanol, and that the military determined that the death was the result of a head-on collision with another vehicle.  The RO obtained service documents pertaining to the decedent's death, including an investigation report along with other documents pertaining to the accident.  The laws pertaining to willful misconduct and line of duty were included in the July 2010 Statement of the Case, and the appellant provided detailed argument in January 2012.  She provided argument as to how she could not understand why her then husband may have be drinking prior to driving, questioning the statement provided by the driver of the other vehicle involved in the accident, and that the VA was wrong to initially decide, in February 1998, that the decendent's action constituted misconduct.  She has argued that the Department of the Army paid her a portion of the decedent's life insurance and that if the decedent had been at fault, or had committed misconduct, she would not have been awarded the insurance.  She also claimed that she had not known of the existence of DIC benefits, even though she previously applied for said benefits in 1998 and again in 2002.  In sum, the appellant has provide detailed statements concerning why she believes the decedent's death should not be deemed willful misconduct. 

After a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the VA has determined that the decedent's death was not in the line of duty and due to his own misconduct.  The appellant has provide detailed statements concerning why she believes the decedent's death should not be deemed willful misconduct.  Thus, her statements show that she has actual knowledge of what is needed to support this claim.  She was also provided an opportunity to present testimony at a Board hearing.  In short, the record shows that the appellant has actively participated in presenting arguments in support of her son's claim and has implicitly expressed her understanding of the information and evidence necessary to substantiate this issue.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  The Board concludes that any 38 U.S.C.A. § 5103(a) notice error in this case did not preclude her from effectively participating in the processing of her claim.  Accordingly, the Board finds there is no prejudice to the appellant in rendering a decision on the merits at this time.

Analysis

The Board has reviewed all the evidence in the claims file; an electronic Virtual VA record has not been created for the appellant's deceased spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  For DIC purposes, the term veteran includes a person who died during active service and whose death was not due to willful misconduct.  38 C.F.R. § 3.1(d)(1). 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  The Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 C.F.R. § 3.301.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d). 

In assessing the proximate and immediate effects of alcohol consumption, a person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Block a.

In determining willful misconduct, laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington, D.C., and Puerto Rico had adapted BAC of .08 as the legal level of intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See id. at Block c. 

In an undated report by an Army first lieutenant who was appointed to investigate the decedent's death, the lieutenant noted that the decedent had been seen consuming alcohol before the accident outside of his vehicle.  She further indicated that the decedent's vehicle collided head-on with another vehicle while on base at Fort Hood, Texas.  The lieutenant further wrote that the decedent died as a result of injuries sustained on impact and that his BAC level was measured to be 0.23 percent.  

A statement by the driver of the other vehicle suggested that the decedent's vehicle was not in the proper lane of the road and that while she attempted to avoid hitting the decedent's vehicle, the decedent's vehicle moved directly in front of her vehicle.  This accident produced not only the death of the decedent but also the deaths of individuals in the decedent's vehicle and the other vehicle.  

The appellant, during his testimony before the Board, indicated that she had not been present on the night of the decedent's death, and that she could not say, first hand, whether her husband had (or had not) been drinking.  She did believe however that her husband knew better than to drive while drinking.  

Having reviewed the entire claims file, the Board finds that the preponderance of the evidence demonstrates that the decedent's in-service death in May 1997 was not incurred in the line of duty, but rather was incurred as a direct result of an act of willful misconduct for VA purposes.  See 38 C.F.R. §§ 3.1(n), 3.301.  In other words, his willful misconduct was the proximate cause of his death.  38 C.F.R. § 3.1(n)(3).  Specifically, the facts demonstrate that the decedent's willful misconduct was the result of his alcohol intoxication and that his driving while intoxicated produced the motor vehicle accident that resulted in his death.  

The Board has considered the appellant's contentions.  The Board recognizes the appellant's suggestion that the decedent would not have been drinking prior to driving.  However, that suspicion is unsupported by the evidence of record.  The evidence indicates that the decedent's blood alcohol level was measured to be 0.23 percent whereas the Texas legal limit was 0.1 percent, and that he had been seen previously consuming alcoholic beverages.  Therefore, the Board finds that the lay and medical evidence of record supports the conclusion that the decedent was drinking prior to the motor vehicle accident, that he was the driver of the one of the vehicles involved in the accident, and that his vehicle hit the other vehicle (and not vice versa).  In conclusion, the preponderance of the competent and probative evidence indicates decedent's death resulted from willful misconduct due to alcohol intoxication.  See 38 C.F.R. §§ 3.1(n), 3.301.  Accordingly, the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

The decedent's death due to a motor vehicle accident in May 1997 was the result of willful misconduct, such that the DIC claim is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


